Citation Nr: 0432712	
Decision Date: 12/09/04    Archive Date: 12/15/04

DOCKET NO.  01-06 469	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for low back strain.

2.  Entitlement to service connection for cervical 
degenerative joint disease.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

David T. Cherry, Counsel




INTRODUCTION

The veteran served on active duty from July 1973 to September 
1976.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a July 2000 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO), 
located in Waco, Texas.  In November 2002, the Board ordered 
further development on the claim, and in December 2003 the 
Board remanded the claim for further development.  The appeal 
is REMANDED to the RO.  VA will notify you if further action 
is required on your part.


REMAND

In the December 2003 remand, the Board requested that another 
attempt to secure additional service medical records, to 
include the clinical/inpatient records pertaining to 
treatment of a back or neck injury while the veteran was 
stationed on the USS ENTERPRISE between 1975 and 1976, be 
made.  The service department did not respond to the January 
2004 request for these records.  (If there was a response to 
this request, such is not documented.  The record does 
establish a response to a different request.)

In a June 2001 VA Form 9, the veteran requested a Travel 
Board hearing.  In August 2001, the veteran withdrew his 
request for a Travel Board hearing and, instead, requested a 
hearing at the RO before a Decision Review Officer (DRO).  In 
December 2001, the veteran failed to report for the DRO 
hearing.  In a VA Form 9 dated in December 2002, but received 
by the Board in August 2003, the veteran again requested a 
Travel Board hearing.  He has not been afforded an 
opportunity for the requested hearing.

To ensure that VA has met its duty to assist the appellant in 
developing the facts pertinent to the claim, this issue is 
REMANDED to the agency of original jurisdiction (AOJ) for the 
following development:

1.  The AOJ should make another attempt 
to secure additional service medical 
records to include clinical/inpatient 
records pertaining to treatment for a 
back or neck injury while the appellant 
was stationed on the USS ENTERPRISE 
between 1975 and 1976.  In the 
alternative, a response to the earlier 
request should be added to the file.

2.  The AOJ should schedule the veteran 
for a Travel Board hearing.

3  The appellant is advised that if he 
has, or is able to obtain, evidence 
relevant to the claim, he must submit the 
evidence.

If upon completion of the above action the claims remain 
denied, the case should be returned to the Board for further 
appellate review.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  This claim must be afforded expeditious treatment.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).

	                  
_________________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


